ACCEPTED
                                                                                   04-15-00287-CV
                                                                       FOURTH COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                             6/30/2015 11:59:40 PM
                                                                                    KEITH HOTTLE
                                                                                            CLERK


                     NO. 04-15-00287-CV
                                                                   FILED IN
                                                            4th COURT OF APPEALS
                                                             SAN ANTONIO, TEXAS
                                                           06/30/2015 11:59:40 PM
       IN THE FOURTH COURT OF APPEALS                         KEITH E. HOTTLE
                                                                    Clerk

____________________________________
                      Cecil Adams and Maxine Adams
                                 Appellants,
                                     vs.
 Harris County, Rebecca Ross, Kathleen Keese, Christopher Prine Clerk of the
                    Court and Chris Daniel District Clerk
                                  Appellees
                    On Appeal from 269th Judicial Court
                               Houston, Texas
                            Cause No. 2014-35653
  Transferred by Order of the Supreme Court from the First Court of Appeals
                               Houston, Texas
                         Cause No. 01-15-00384-CV

___________________________________
 ADAMS’ EMERGENCY MOTION FOR REVIEW OF ORDERS
          PURSUANT TO TEX. R. APP. P. 29.6
___________________________________
                                Cecil Adams
                              Maxine Adams
                            5510 S. Rice #1206
                           Houston, Texas 77081
                              p.713.840.0330
                    Email: cecillovesmax@sbcglobal.net
                                  PRO SE
      NOW HERE COMES Maxine Adams and Cecil Adams (collectively the

“Adams”) to file this Emergency Motion for Review of Orders. Pending before this

court is an interlocutory appeal of a governmental plea to jurisdiction Court which

affords this Court jurisdiction to review any interlocutory order appealable by

statute, interlocutory order that interferes with or impairs the effectiveness of the

relief sought or that may be granted on appeal see TEX. R. APP. P. 29.6.

      Further mandamus relief is appropriate for denial of a motion file under TEX.

R. CIV. P. 91a see City of Austin , 431 S.W.3d at 822; GoDaddy.com LLC, 429
S.W.3d at 752; and In re Essex Ins. Co., 450 S.W.3d 524 (Tex. 2014). To avoid

unnecessary litigation expense and time on the parties; Adams requests this Court

review this interlocutory order that is inexplicably tied to this appeal.

      The underlying suit was filed to adjudicate of matters in a final appellate

judgment and mandate issued by the 1st Court of Appeals on April 4, 2014 to the

269th District Court, Harris County, the Honorable Judge Hinde Presiding (the “trial

court”). [Appellate Record “AR” pages 6-11], [Supplemental Record “SR” 1: page

20 Appellate Judgment/ Mandate with Bill of Cost]. The trial court took judicial

notice of appellate mandate [CCR Page 12 Lines: 17-25, Page 13: Lines 1-3]; and

then opted to conduct a new trial on the merits of the mandate.

    Mr. Quintero: This matter should go before the trial
    clerk. The Court of Appeals in its mandate did not,
    I believe, fully include all the bills and costs of
    the court reporter. We believe the matter should go


                                        -1-
    forward on that trial of the merits. That way the
    clerk, excuse me, the court reporter may prove up
    the fees as her counsel is able to. We believe the
    clerk should be able to prove up their fees that were
    owed which is statutory mandate.

    THE COURT: All right. Here's my ruling. I don't
    think dismissal is the appropriate remedy here.

    THE COURT: Y'all are set for trial the two-week
    docket of August 17th.

    [CCR page 26: lines 1-9, page 27: lines 18-19, and page 33: lines 9-10].

        A former district court judge, the Honorable Sharolyn Wood (“Judge

Wood”), and the trial court signed an agreed order transferring the case from the

190th District Court, the Honorable Judge Patricia J. Kerrigan presiding, to the trial

court. [AR page 136]. It appears that Judge Wood transferred the case to a court

without jurisdiction. The trial court has set trial before the disposition of this appeal

will likely occur.

      Appellate review of orders is necessary to determine (1) if a case was

transferred to a court without jurisdiction; does TEX. GOV’T CODE 74.093(d)

render all orders of the 269th District Court void, --including the interlocutory order

pending review in this Court. (2) if a transfer order signed by an unassigned judge;

does TEX. GOV’T CODE 74.094 render all orders of the 269th District Court void,

--including the interlocutory order pending review in this Court [AR page 136]. (3)

Review the 190th District Court order denying Adams TEX. R. CIV. P. 91a baseless



                                         -2-
dismissal action1 to definitively end unnecessary litigation. [SR 2: page 21 91a

Motion to Dismiss and Order Denying Motion]. (4) Subject to determination on

points (1) and (2), review trial court orders that supersede the appellate mandate

issued by the 1st Court of Appeals on April 4, 2014 and opinion on its judgment on

July 31, 2014 as follows: (a) order denying Adams summary judgment motion on

the court reporter’s claim to re-tax costs in an old appeal [AR page 230]. (b) order

denying summary judgment or Rebecca Ross’ (“Ross”) suit to amend the final

judgment [AR page 230] and (c) order denying Harris County’s dismissal of

interpleader suit to re-tax the costs in an old appeal [AR page 231].

      JURISDICTION OF THE TRIAL COURT UNDER TEX. GOV’T CODE

         TEX. GOV’T CODE 74.093(d) provides rules relating to the transfer of cases

or proceedings shall not allow the transfer of cases from one court to another unless

the case is within the jurisdiction of the court to which it is transferred. Harris

County’s post mandate suits seeks to adjudicate matters in the appellate mandate

issued to the 269th District, rendering the 269th Court without jurisdiction over the

case. Since the mandate in question was issued to the 269th District Court (trial

court) it has a duty to enforce the judgment; not adjudicate its meaning. Trial courts

have a mandatory, ministerial duty to enforce the appellate court’s judgment. In re



1
  TEX. GOV’T CODE 74.093 When a case is transferred from one court to another as provided under this section, all
orders issued from the transferring court are returnable to the court to which the case is transferred as if originally
issued by that court.


                                                      -3-
Richardson, 327 S.W.3d 848, 850 (Tex. App.—Fort Worth 2010, orig. proceeding)

(citing TEX. R. APP. P. 51.1(b).

      Additionally, there is no order of assignment in minutes or docket in the trial

court that Judge Wood was assigned to the 190th District Court to afford jurisdiction

over the 190th District Court. Judges have authority to rule and sign binding orders

under TEX. GOV’T CODE 74.094, “[t]he authority of this subsection applies to an

active, former, or retired judge assigned to a court having jurisdiction as provided

by Subchapter C.”      If the court that the case was transferred to was in absence of

jurisdiction and/or order transferring the case to the 269th District Court was rendered

by an unassigned judge; the 269th never obtained proper jurisdiction to rule on

underlying case.

     JURISDICITION OF THE TRIAL COURT AFTER MANDATE ISSUES

      A mandate has already issued regarding the facts in the case. In a subsequent

appeal, instructions given to a trial court in the former appeal must be adhered to and

enforced see Hudson v. Wakefield, 711 S.W.2d 628, 630 (Tex.1986). After its

plenary power over a judgment expires, the trial court may not issue an order that is

inconsistent with the judgment or that otherwise constitutes a material change in the

substantive adjudicative portions of the judgment.

     A. COURT REPORTER’S POST MANDATE SUIT TO RE-TAX COSTS




                                        -4-
             Post mandate, Kathleen Keese, Court Reporter for the 269th District

(“269th Court Reporter) filed suit to re-tax costs of court not included in the bill of

costs and interplead funds in the registry deposited by Ross. Keese asserted “Keese

admits that Keese has and does make claim to a portion of the interpleader funds for

$3,391.00. See copy of Keese Invoice No. 11099, attached hereto as Exhibit “A”

[AR page 42-43]. The final appellate judgment and mandate tax only the costs that

are included in the bill of cost attached to the appellate mandate, Keese’s costs for

an indigent record are not included [SR 1: page 12].

      A trial court determines whether costs should be awarded, but does not

determine what specific items should be included in the calculation of costs. The

latter determination “is a ministerial duty performed by the clerk.” Pitts v. Dallas

County Bail Bond Bd., 23 S.W.3d 407, 417-18 (Tex. App. – Amarillo 2000, pet.

denied), citing Operation Rescue-National v. Planned Parenthood of Houston and

Southeast Texas, Inc., 937 S.W.2d 60, 87 (Tex. App. – Houston [14th Dist.] 1996),

2 modified, 975 S.W.2d 546 (Tex. 1998) Reaugh v. McCollum Exploration Co., 140

Tex. Supreme Court 322, 167 S.W.2d 727, 728 (1943).

      Adams filed a no evidence summary judgment motion; the 269th court

reporter, did not file a response to the no evidence motion, the trial court waived the

necessity for its court reporter to do so.

     BOOTH: It's true that we did not file a response in
     this, but Ms. Keese is here through counsel prepared

                                         -5-
     to argue here at this hearing.

[CCR page 15: lines 17-19].

       The trial court denied Adams summary judgment against Keese [AR page

230]. Adams objected to judicial notice of documents not attached to the pleading

[AR page 238-240] which was also denied [SR 3 Order Denying Reconsideration

page 22]. This order should be reversed because (1) Keese’s costs are not included

in the appellate mandate for an indigent record [SR 1 page 20] Appellate courts lack

jurisdiction to re-tax district court costs; however a motion to re-tax costs in the

district court is appropriate as long as it is before the mandate issues see WASTE

MANAGEMENT OF TEXAS, INC. v. TEXAS DISPOSAL SYSTEMS LANDFILL,

INC., Tex: Court of Appeals, 3rd Dist. 2014 (citing Reaugh v. McCollum

Exploration Co., 167 S.W.2d 727, 728 (Tex. Supreme Court 1943). (2) Keese

offered no competent summary judgment evidence as required by TEX. R. CIV. P.

166(a)(c) as this Court held in Sanders v. AMERICAN HOME MORTGAGE

SERVICING, INC., Tex: Court of Appeals, 4th Dist. 2015 citing                      Soefje v.

Jones,, 270 S.W.3d at 626; Souder v. Cannon, 235 S.W.3d at 848; Mowbray v.

Avery, 76 S.W.3d 663, 689 (Tex. App.-Corpus Christi 2002, pet. denied). 2.



2
   Attachment of judicially noticed records must be attached to the summary in order to be
considered competent summary judgment evidence. The evidence must be submitted in a form
acceptable for summary judgment proceedings; in other words, the summary judgment evidence
must be either sworn to or certified see The Texas Supreme Court in Gardner v. Martin, 345
S.W.2d at 276-77. Souder v. Cannon, 235 S.W.3d 841, 848 (Tex. App.--Fort Worth 2007, no pet.).


                                           -6-
    B. DISTRICT CLERKS POST MANDATE INTERPLEADER SUIT TO RE-
         TAX COSTS AND TAX COST AGAINST FUNDS IN REGISTRY

      The     taxing    of    costs      is    not   an   adjudication     by    the

court. Reaugh v.McCollum Exploration Co., 140 Tex. Supreme Court 322, 325, 167
S.W.2d 727, 728 (1943). A re-tax costs must occur in the district court before

mandate issues see WASTE MANAGEMENT OF TEXAS, INC. v. TEXAS DISPOSAL

SYSTEMS LANDFILL, INC., Tex: Court of Appeals, 3rd Dist. 2014 (citing Reaugh

v. McCollum Exploration Co., 167 S.W.2d 727, 728 (Tex. Supreme Court 1943), 167
S.W.2d at 325).

         1. Tabulation of court costs is a ministerial duty under TEX. GOV’T
            CODE 51.320 that moots suit to determine cost for an appeal.

      Tabulating the specific item amounts to be taxed as costs is a "`ministerial

duty performed by the clerk.'" Wright v. Pino, 163 S.W.3d 259, 261 (Tex.App.-Fort

Worth 2005, no pet.) (quoting Pitts v. Dallas Cnty. Bail Bond Bd., 23 S.W.3d 407,

417 (Tex.App.-Amarillo 2000, pet. denied) (op. on reh'g)). TEX. GOV’T CODE

51.320 Provides fees are not payable until the district clerk produces produce a bill

for services that contains the particulars of the fee charged before payment is due.

The bill must be signed by the clerk.”

      Harris County’s petition requests the court to determine the amount due in

lieu of the District Clerk performing his ministerial duty. [AR page 220-225] There

is no existing controversy as to costs due because a bill determines that; not



                                         -7-
adjudication of a court. Mootness deprives the court of jurisdiction. See Valley

Baptist Med. Ctr. v. Gonzalez, 33 S.W.3d 821, 822 (Tex. 2000).

       As a matter of law, Harris County cannot establish required elements of

interpleader claim of (a) multiple liability3 or (b) unconditionally tendered the fund

or property into the registry of the court. Savings & Profit Sharing Fund of Sears

Employees v. Stubbs, 734 S.W.2d 76, 79 (Tex. App. -Austin 1987, no writ). (4)

Harris County’s interpleader suit violates TEX. R. APP. P. 24.1(c) and (d) see

footnote [4]. LOC. GOV’T CODE Sec. 117.0521 asserts a clerk is not a trustee for

the beneficial owner and does not assume the duties, obligations, or liabilities of a

trustee for a beneficial owner holding multiple liability cannot be established when

statute shielded interpleading party with absolute immunity Olmos v. Pecan Grove

Mun. Utility Dist., 857 S.W.2d 734 - Tex: Court of Appeals 1993.

       Harris County has admitted that it did not unconditionally deposit funds into

the registry, and that Ross tendered the funds. “Ross paid the balance of the judgment

into the Registry to supersede enforcement” [AR page 223 par: 1]. See Savings &

Profit Sharing Fund of Sears Employees v. Stubbs.

     C.    POST MANDATE SUIT TO OFF-SET COSTS


3
 See LOC. GOV’T CODE Sec. 117.0521. A clerk is not a trustee for the beneficial owner and
does not assume the duties, obligations, or liabilities of a trustee for a beneficial owner. Olmos v.
Pecan Grove Mun. Utility Dist., 857 S.W.2d 734 - Tex: Court of Appeals 1993 (no reasonable
doubt when statute shielded interpleading party with absolute immunity)



                                              -8-
     The court of appeals has already addressed Ross’ repeated requests to offset a

case that she lost.

       “Ross has further asked both the trial court, and now this Court, to
       issue an order distributing a portion of the funds in the registry to
       enforce a judgment she won against the Adamses in a wholly separate
       cause of action. Ross has cited to no authority showing either the trial
       court or this Court have jurisdiction to do this.” [SR 4: page 23 July
       31, 2014 Judgment Opinion].

Again, Ross filed suit to off-set funds in the registry to Ross deposited to stay the

enforcement of the final judgment [AR pages 26-31] Adams filed a no evidence

summary judgment motion for proof of entitlement to funds in the registry [AR

pages 186-188]. The trial court denied Adams’ motion [AR page 230]. This order

should be reverse as Ross did not supplement any summary judgment testimony or

evidence that (1) a final judgment afforded her relief of right of offset; or that she is

not liable for the entire amount in the registry pursuant to TEX. R. APP. P. 24.1.4

    DISMISSIAL UNDER RULE 91A REQUIRED AS A MATTER OF LAW

    D. COURT ORDER DENYING RULE 91A MOTION

       Rule 91a of the Texas Rules of Civil Procedure allows a party to seek

dismissal of a groundless cause of action. Tex. R. Civ. P. 91a. The rule provides in

4
  TEX. R. APP. 24.1(d) provides the conditions for the surety to honor the bond and for the deposit
to be paid to the judgment creditor, who is in fact the Adams and the remaining funds if any to be
given to Ross has the judgment debtor. See comments under TEX. R. APP. 24.1(d); see also TEX.
R. APP. 24.1(c) “The clerk must promptly deposit any cash or a cashier’s check in accordance
with law. The clerk must hold the deposit until the conditions of liability in (d) are extinguished.
The clerk must then release any remaining funds in the deposit to the judgment debtor.”


                                              -9-
pertinent part: [A] party may move to dismiss a cause of action on the grounds that

it has no basis in law or fact, the determination based in part on the pleading. Based

Harris County’s interpleader petition a matter of law Harris County cannot establish

required elements of interpleader claim (a) multiple liability5 or (b) unconditionally

tendered the fund or property into the registry of the court. Savings & Profit Sharing

Fund of Sears Employees v. Stubbs, 734 S.W.2d 76, 79 (Tex. App. -Austin 1987, no

writ) supporting argument in Paragraph B. See also [AR pages 6-11].

                                   REQUEST FOR RELIEF

       The Adams request the Court (1) to grant Adams’ Emergency Motion to

Review Orders pursuant to TEX. R. APP. P. 29.6. (2) Consider the brief and

supplement record filed in this Court pursuant to TEX. R. APP. P. 29.6(b) to review

orders challenged in the motion and (3) Issue an order of immediate of stay for all

trial court proceedings in the 269th District Court, Harris County Texas, the

Honorable Judge Dan Hinde presiding until the court has reviewed the plea to

jurisdiction and orders challenged in this motion have been reviewed by this Court.

Dated this 30th day of June, 2015.




5
 See LOC. GOV’T CODE Sec. 117.0521. A clerk is not a trustee for the beneficial owner and does
not assume the duties, obligations, or liabilities of a trustee for a beneficial owner. Olmos v. Pecan
Grove Mun. Utility Dist., 857 S.W.2d 734 - Tex: Court of Appeals 1993 (no reasonable doubt that
liability does not exist when statute shielded interpleading party with absolute immunity)


                                              - 10 -
 /s/: Cecil Adams          .                   /s/: Maxine Adams
 Cecil Adams                                   Maxine Adams
 5510 S. Rice #1206                            5510 S. Rice #1206
 Houston, Texas 77081                          Houston, Texas 77081
 713.840.0330                                  713.840.0330
 cecillovesmax@sbcglobal.net                   cecillovesmax@sbcglobal.net
 Pro Se                                        Pro Se

                            CERTIFICATE OF SERVICE

       In accordance with the Texas Rules of Appellate Procedure 9.2(c)(1), I certify
that a copy of this Motion for Review of Orders was served on the following parties
by e-service through a government approved electronic filing system via email on
June 26, 2015.
Vince Ryan, Esq.
Harris County Attorney
vince.ryan@cao.hctx.net

Clinton Gambil Senior
Assistant County Attorney
clinton.gambill@cao.hctx.net

Keith Toler
Keith.Toler@cao.hctx.net
1019 Congress, 15th Floor
Houston, Texas 77002
p. 713.274.5173 f. 713.437.8633
NEW LEAD ATTORNEY
ATTORNEYS FOR CHRIS DANIEL AND HARRIS COUNTY




                                      - 11 -
Timothy J. Henderson
6300 West Loop South, Suite 280
Bellaire, Texas 77401
timhenderson@msn.com
p. 713.667.7878 f. 713.668.5697
COUNSEL FOR REBECCA ROSS

Jayson Booth, Esq.
3730 Kirby Drive, Suite 777
Houston, Texas 77098
jbooth@boothricheylaw.com
713.333.0377 713.526.1175 (fax)
COUNSEL FOR KATHLEEN KEESE

Christian Cobe Vasquez
Assistant Attorney General
P.O. Box 12548, Capitol Station Austin,
Texas 78711
christin.cobe@texasattorneygeneral.gov
p. (512) 463-2080 f. (512) 495-9139 (fax)
COUNSEL FOR CHRISTOPHER PRINE

Christian Cobe Vasquez
Assistant Attorney General
P.O. Box 12548, Capitol Station Austin,
Texas 78711
christin.cobe@texasattorneygeneral.gov
p. (512) 463-2080 f. (512) 495-9139 (fax)
COUNSEL FOR CHRISTOPHER PRINE

                                           /s/: Maxine Adams
                                           Maxine Adams
                                           Pro Se
                                           /s/: Cecil Adams
                                           Cecil Adams
                                           Pro Se


                                  - 12 -